DETAILED ACTION
Response to Amendment
In response to the amendment filed 4/08/2021, claims 1-20 are pending. 
The previous claim objections are withdrawn based on changes made in the amendment.
Response to Arguments
Applicant’s arguments, see pgs. 5-8, filed 4/8/2021, with respect to the rejections of amended claims 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration of the amended claim, a new grounds of rejection is made in view of Hiroaki in view of Springer and Jiang.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki (JP-2017108758-A) in view of Springer (US-5527357-A) and Jiang (US-20150282534-A1).
Regarding claim 1, Hiroaki teaches a method for using beauty instrument with mask comprising: providing a beauty instrument with mask [0012] (facial cosmetic stimulation mask), the beauty instrument with mask comprises a flexible mask [0007][0015-00016] (mask components are elastic, main substrate is elastic and circuit elements are made with elastomers) and a controller [0043] (control unit 203, user inputs to alter the treatment parameters), wherein the flexible mask comprises:  5
a first flexible layer [0039] (first elastomeric stretchable substrate 11, Fig 1);

a plurality of functional layers sandwiched between the first flexible layer and the second flexible layer (from the instant application para [0021], the functional layers are conductive areas where current is delivered to the users skin from the controller) [0024-0026] (Stimulating electrodes 12, Fig 1, are disposed between the base material 11 and membrane 13, the stimulating electrodes conduct current to areas of the users skin), and  
10a plurality of electrodes (from the instant application para [0023] electrodes are wires connecting the controller to the functional layers) [0029] (the wiring 14, Fig 1, connects to the stimulating electrodes in opposing pairs), two ends of each of the plurality of electrodes are separately electrically connected with a pair of the plurality of functional layers symmetrically located on two sides of the beauty instrument with mask (Fig 1, the wiring connects two functional layers symmetric on the left and right sides), the flexible mask is electrically coupled with the controller via the plurality of electrodes [0030-0031] (wiring 14 connects to the controller through the connection portion 15); 
applying the flexible mask on a user's face [0015] (stimulation device is applied to the face); and  
15turning on the controller and selecting a function button on the controller [0045] (the input device and control unit may receive input and determine the masks function based on the user input, one of ordinary skill in the art would recognize a button as a method by which the input device could receive control), 
applying a voltage to the plurality of functional layers in the flexible mask [0041] (the input device outputs current to be supplied to the stimulators, one of basic skill in the art would recognize that in order to output current a voltage difference in the stimulators must be used so that current will flow between the leads), and stimulating face skin with the current [0041] (current supplied to the skin).

Springer teaches an apparatus for delivering current to a patients face (Abstract) wherein two ends of electrodes 110, 112 (Fig 10) are electrically connected to symmetrically located stimulation zones (Fig 10, Labeled with paired letters ‘A-L’) on the mask face, and where on each side of the mask, multiple stimulating zones are connected with different electrodes (Fig 10, individual leads 110, 112 lead back from the stimulating zones ‘A-L’ to the controller/processor) (Col 8 Ln 60- Col 9 Ln 15, the connection scheme for the multiple stimulation zones is described); further Springer teaches applying a voltage to the stimulation zones on one side of the mask via the plurality of different electrodes (Abstract; Col 5 Ln 65-Col 6 Ln 13; Claim 1 & 2).
It would be obvious to one of ordinary skill in the art to have modified the stimulating mask with stimulating functional layers of Hiroaki to make use of a symmetric electrode wiring and power scheme of Springer because the individual wiring of the stimulating areas allows for “electronic circuitry that includes timing means for activating and deactivating each electrode in accordance with a predetermined pattern to provide an optimal treatment” (Col 3 Ln 18-23) and the stimulation areas “exhibit bilateral symmetry with their counterpart, and are interconnected by a conductor so that each set of like-named points is always brought to the treatment potential at the same time”, “Thus, each established current exhibits bilateral symmetry with a counterpart current so that both sides of the user's face are treated equally. ” (Col 9 Ln 8-15) Further, examiner notes this modification comprises the 
Jiang teaches a system wherein the functional layer (conductive layer) of a touch input device comprises a carbon nanotube layer [0042] [0045] (carbon nanotube layer acts as conduction layer, transmitting current between skin and device).
It would be obvious to one of ordinary skill in the art at the time of filing to have combined the teaching of a face stimulating mask as seen in Hiroaki with the carbon nanotube layer interface as taught in Jiang because the invention of Hiroaki requires a conductive material to serves as the stimulating electrode, incorporating a carbon nanotube structure as taught in Jiang as an electrical interface would benefit the device as carbon nanotubes are a micro structure and has good conductivity [0043]. This improvement is considered to be applying a known technique (using carbon nanotube’s good conductivity) to a known device (an electrical interface with the human body) for improvement to yield predictable results (achieve a high conductivity interface for current delivery).
Regarding claim 2, Hiroaki in view of Springer and Jiang teaches a beauty instrument with mask substantially as claimed in claim 1. Further, Hiroaki teaches a beauty instrument mask wherein the flexible mask is movably coupled to the controller [0043] (Fig 3, the mask is coupled to the input device via wire and can be moved separately).
Regarding claim 5, Hiroaki in view of Springer and Jiang teaches a beauty instrument with mask substantially as claimed in claim 1. Further, Hiroaki teaches a beauty instrument mask wherein a plurality of the function buttons is configured to 5control a current magnitude, a current frequency, a position of a functional layer which the current is input [0041] (input device and control unit supplies current to the functional layers, which are located in different positions, and can modify the magnitude, frequency and time of the current).
Regarding claim 6, Hiroaki in view of Springer and Jiang teaches a beauty instrument with mask substantially as claimed in claim 1. Further, Hiroaki teaches a beauty instrument mask wherein the plurality of functional layers are located at a forehead position, a cheek position, or a chin position [0028] (Fig 1, the stimulation electrodes are place around the face at the forehead, cheeks, and nose position, it would be obvious to one of ordinary skill in the art to move the position of the stimulation electrodes to a chin position based on a desire to affect the skin in that region).
Regarding claim 7, Hiroaki in view of Springer and Jiang teaches a beauty instrument with mask substantially as claimed in claim 1. Further, Hiroaki teaches a beauty instrument mask wherein a circuit is formed between the controller, two of the plurality of electrodes, the plurality of functional layers electrically connected with the two of the plurality of electrodes, and the face skin of the user [0043] (input device 201/controller is connected to the wiring 14/electrodes) [0029] (a plurality of wiring 14/electrodes are connected to stimulator/functional layers) [0028] (stimulator is disposed on the face skin) (these systems form a circuit that can allow for electrostimulation).
Regarding claim 8, Hiroaki in view of Springer and Jiang teaches a beauty instrument with mask substantially as claimed in claim 7. Further, Hiroaki teaches a beauty instrument mask wherein the current flows through the controller, the two of the plurality of electrodes, the plurality of functional layers electrically connected with the two of the plurality of electrodes, and the face skin of the user [0043] (input device 201/controller is connected to the wiring 14/electrodes) [0029] (a plurality of wiring 14/electrodes are connected to stimulator/functional layers) [0028][0041] (stimulator is disposed on the face skin) (these systems form a circuit that can allow for electrostimulation; the input device and controller deliver current to flow to the users skin through this circuit). 
Regarding claim 9, Hiroaki in view of Springer and Jiang teaches a beauty instrument with mask substantially as claimed in claim 1. Further, Hiroaki teaches a beauty instrument mask wherein a voltage is applied on each two of the plurality of electrodes to produce the current [0041-0043] (input devices 
Regarding claim 10, Hiroaki in view of Springer and Jiang teaches a beauty instrument with mask substantially as claimed in claim 1. Hiroaki does not teach a beauty instrument mask wherein the voltage is kept for a power-on time and stop for a dwell time on two electrodes, and then the voltage is applied to another two electrodes.
Springer teaches a stimulating mask wherein the voltage is kept for a power-on time and stop for a dwell time on two electrodes, and then the voltage is applied to another two electrodes (Springer teaches a stimulation mask wherein a controller can turn voltage on to individual conductors/electrodes and keep power on for a preset time or a manually input time before switching them off, Col 6 Ln 8-13; voltage can be applied to wires in any pattern or a sequential manner after a first conductor is switched off Col 6 Ln 5-7, Col 7 6-12).
It would be obvious to one of ordinary skill in the art at the time of filing to have combined the teaching of Hiroaki in view of Jiang with the teachings of Springer because the “electronic circuit controls activation of each electrode in accordance with a predetermined pattern to provide an optimal, systematic treatment” (Abstract). 
Regarding claim 11, Hiroaki in view of Springer and Jiang further in view of Springer teaches a beauty instrument with mask substantially as claimed in claim 10. Hiroaki does not teach a system wherein K is the numbering of each of the plurality of electrodes, the voltage can be applied to each two electrodes in an order 1 and 2, 2 and 3, 3 and 4 ... K-1 and K. 
Springer teaches a facial electrostimulation system wherein K is the numbering of each of the plurality of electrodes, the voltage can be applied to each two electrodes in an order 1 and 2, 2 and 3, 3 and 4 ... K-1 and K (A system wherein a voltage can be sent through the conductors/wiring in a 
It would be obvious to one of ordinary skill in the art at the time of filing to have combined the teaching of Hiroaki in view of Jiang with the teachings of Springer because the “electronic circuit controls activation of each electrode in accordance with a predetermined pattern to provide an optimal, systematic treatment” (Abstract). 
Regarding claim 12, Hiroaki in view of Springer and Jiang teaches a beauty instrument with mask substantially as claimed in claim 11. Hiroaki does not teach a system wherein two pairs of the plurality of functional layers corresponding to each two electrodes are cyclically input current, and the face skin corresponding the two pairs of the plurality of functional layers are cyclically stimulated. 
Springer teaches a facial electrostimulation system wherein two pairs of the plurality of functional layers corresponding to each two electrodes are cyclically input current (The voltage applied to the conductors is distributed to conductors and then stimulators Col 6 Ln 8-13; A system wherein a voltage can be sent through the conductors/wiring in a sequential pattern or any other pattern is taught Col 6 Ln 63- Col 7 Ln 5; Claim 2), and the face skin corresponding the two pairs of the plurality of functional layers are cyclically stimulated (the voltage may be sent to a pair of stimulators that are symmetric on the face (Claim 1)). 
It would be obvious to one of ordinary skill in the art at the time of filing to have combined the teaching of Hiroaki in view of Jiang with the teachings of Springer because the “electronic circuit controls activation of each electrode in accordance with a predetermined pattern to provide an optimal, systematic treatment” (Abstract).
Regarding claim 13, Hiroaki in view of Springer and Jiang teaches a beauty instrument with mask substantially as claimed in claim 1. Hiroaki does not teach a beauty instrument mask wherein the carbon 
Jiang teaches a system wherein the carbon nanotube layer (conductive layer) comprises a carbon nanotube film or a plurality of carbon nanotube films overlapped with each other [0050](carbon nanotube structure can include at least two stacked drawn carbon nanotube films). 
It would be obvious to one of ordinary skill in the art at the time of filing to have combined the teaching of a face stimulating mask as seen in Hiroaki with the stacked carbon nanotube layer interface as taught in Jiang because the invention of Hiroaki requires a conductive material to serves as the stimulating electrode, incorporating a carbon nanotube structure as taught in Jiang as an electrical interface would benefit the device as carbon nanotubes are a micro structure and has good conductivity [0043], further the  carbon nanotubes have “good conductivity and can quickly transmit current” [0056] and may allow for quick transmission of the stimulation. This improvement is considered to be applying a known technique (using a layer of carbon nanotubes for its good conductivity) to a known device (an electrical interface with the human body) for improvement to yield predictable results (achieve a high conductivity interface for current delivery).
Regarding claim 14, Hiroaki in view of Springer and Jiang teaches a beauty instrument with mask substantially as claimed in claim 13. Hiroaki does not teach a beauty instrument mask wherein the carbon nanotube film comprises a plurality of successive and oriented carbon nanotubes joined end-to-end by van der Waals attractive force therebetween.
Jiang teaches a system wherein the carbon nanotube film comprises a plurality of successive and oriented carbon nanotubes joined end-to-end by van der Waals attractive force therebetween. [0048] (describing the film Jiang states “a number of successively oriented carbon nanotube segments joined end-to-end by van der Waals attractive force there between”).

Regarding claim 15, Hiroaki in view of Springer and Jiang teaches a beauty instrument with mask substantially as claimed in claim 14. Hiroaki does not teach a beauty instrument mask wherein the carbon nanotube film comprises a plurality of successively oriented carbon nanotube segments joined end-to-end by van der Waals attractive force therebetween, and each carbon nanotube segment comprises a plurality of carbon nanotubes substantially parallel to each other, and joined by van der Waals attractive force therebetween.
Jiang teaches a system wherein the carbon nanotube film comprises a plurality of successively oriented carbon nanotube segments joined end-to-end by van der Waals attractive force therebetween, and each carbon nanotube segment comprises a plurality of carbon nanotubes substantially parallel to each other, and joined by van der Waals attractive force therebetween [0048] (describing the film Jiang states “a number of successively oriented carbon nanotube segments joined end-to-end by van der Waals attractive force there between. Each carbon nanotube segment includes a number of carbon nanotubes substantially parallel to each other, and joined by van der Waals attractive force there between”).

Regarding claim 16, Hiroaki in view of Springer and Jiang teaches a beauty instrument with mask substantially as claimed in claim 13. Hiroaki does not teach a beauty instrument mask wherein the carbon nanotube film comprises a plurality of carbon nanotubes entangled with each other.
Jiang teaches a system wherein the carbon nanotube film comprises a plurality of carbon nanotubes entangled with each other [0046] (carbon nanotubes in the disordered carbon nanotube structure can be entangled with each other).
It would be obvious to one of ordinary skill in the art at the time of filing to have combined the teaching of a face stimulating mask as seen in Hiroaki with the stacked carbon nanotube layer interface as taught in Jiang because the invention of Hiroaki requires a conductive material to serves as the stimulating electrode, incorporating a carbon nanotube structure as taught in Jiang as an electrical interface would benefit the device as carbon nanotubes are a micro structure and has good conductivity [0043], further the  carbon nanotubes have “good conductivity and can quickly transmit current” [0056] and may allow for quick transmission of the stimulation. This improvement is considered to be applying a known technique (using carbon nanotube’s good conductivity) to a known device (an electrical 
Regarding claim 17, Hiroaki in view of Springer and Jiang teaches a beauty instrument with mask substantially as claimed in claim 13. Hiroaki does not teach a beauty instrument mask wherein the carbon nanotube film comprises a plurality of carbon nanotubes joined by van der Waals attractive force, an angle between a primary alignment direction of the carbon nanotubes and a surface of the carbon nanotube film is ranged from 0 degrees to 15 degrees.
Jiang teaches a system wherein the carbon nanotube film comprises a plurality of carbon nanotubes joined by van der Waals attractive force, an angle between a primary Page 25 of 27alignment direction of the carbon nanotubes and a surface of the carbon nanotube film is ranged from 0 degrees to 15 degrees [0050] (“carbon nanotubes in the drawn carbon nanotube film are aligned along one preferred orientation, an angle can exist between the orientations of carbon nanotubes in adjacent drawn carbon nanotube films, whether stacked or adjacent. An angle between the aligned directions of the carbon nanotubes in two adjacent drawn carbon nanotube films can range from about 0 degrees to about 90 degrees (e.g. about 15 degrees, 45 degrees or 60 degrees)”).
It would be obvious to one of ordinary skill in the art at the time of filing to have combined the teaching of a face stimulating mask as seen in Hiroaki with the stacked carbon nanotube layer interface as taught in Jiang because the invention of Hiroaki requires a conductive material to serves as the stimulating electrode, incorporating a carbon nanotube structure as taught in Jiang as an electrical interface would benefit the device as carbon nanotubes are a micro structure and has good conductivity [0043], further the  carbon nanotubes have “good conductivity and can quickly transmit current” [0056] and may allow for quick transmission of the stimulation. This improvement is considered to be applying a known technique (using carbon nanotube’s good conductivity) to a known device (an electrical 
Regarding claim 18, Hiroaki in view of Springer and Jiang teaches a beauty instrument with mask substantially as claimed in claim 1. Hiroaki does not teach a beauty instrument mask wherein the carbon nanotube layer comprises at least one carbon nanotube wire, the at least one carbon nanotube wire comprises a plurality of 5successive carbon nanotube segments joined end to end by van der Waals attractive force therebetween and oriented along a length direction of the at least one carbon nanotube wire.  
Jiang teaches a system wherein the carbon nanotube layer comprises at least one carbon nanotube wire, the at least one carbon nanotube wire comprises a plurality of 5successive carbon nanotube segments joined end to end by van der Waals attractive force therebetween and oriented along a length direction of the at least one carbon nanotube wire [0056] (“carbon nanotube wire includes a plurality of successive carbon nanotube segments joined end to end by van der Waals attractive force therebetween”).  
It would be obvious to one of ordinary skill in the art at the time of filing to have combined the teaching of a face stimulating mask as seen in Hiroaki with the stacked carbon nanotube layer interface as taught in Jiang because the invention of Hiroaki requires a conductive material to serves as the stimulating electrode, incorporating a carbon nanotube structure as taught in Jiang as an electrical interface would benefit the device as carbon nanotubes are a micro structure and has good conductivity [0043], further the  carbon nanotubes have “good conductivity and can quickly transmit current” [0056] and may allow for quick transmission of the stimulation. This improvement is considered to be applying a known technique (using carbon nanotube’s good conductivity) to a known device (an electrical interface with the human body) for improvement to yield predictable results (achieve a high conductivity interface for current delivery).
Regarding claim 19, Hiroaki in view of Springer and Jiang teaches a beauty instrument with mask substantially as claimed in claim 18. Hiroaki does not teach a beauty instrument mask wherein the carbon nanotube layer comprises one carbon nanotube wire, the carbon nanotube wire is bended to form the carbon nanotube layer.
Jiang teaches a system wherein the carbon nanotube layer comprises one carbon nanotube wire, the carbon nanotube wire is bended to form the carbon nanotube layer [0063](“the single carbon nanotube wire structure can be folded to obtain a layer-shape structure as shown in FIG. 14”). 
It would be obvious to one of ordinary skill in the art at the time of filing to have combined the teaching of a face stimulating mask as seen in Hiroaki with the stacked carbon nanotube layer interface as taught in Jiang because the invention of Hiroaki requires a conductive material to serves as the stimulating electrode, incorporating a carbon nanotube structure as taught in Jiang as an electrical interface would benefit the device as carbon nanotubes are a micro structure and has good conductivity [0043], further the  carbon nanotubes have “good conductivity and can quickly transmit current” [0056] and may allow for quick transmission of the stimulation. This improvement is considered to be applying a known technique (using carbon nanotube’s good conductivity) to a known device (an electrical interface with the human body) for improvement to yield predictable results (achieve a high conductivity interface for current delivery).
Regarding claim 20, Hiroaki in view of Springer and Jiang teaches a beauty instrument with mask substantially as claimed in claim 18. Hiroaki does not teach a beauty instrument mask wherein the carbon nanotube layer comprises a plurality of carbon nanotube wires crossed or weaved with each other.
Jiang teaches wherein the carbon nanotube layer comprises a plurality of carbon nanotube wires crossed or weaved with each other [0063](the carbon nanotube wire structures 150 can be 
It would be obvious to one of ordinary skill in the art at the time of filing to have combined the teaching of a face stimulating mask as seen in Hiroaki with the stacked carbon nanotube layer interface as taught in Jiang because the invention of Hiroaki requires a conductive material to serves as the stimulating electrode, incorporating a carbon nanotube structure as taught in Jiang as an electrical interface would benefit the device as carbon nanotubes are a micro structure and has good conductivity [0043], further the  carbon nanotubes have “good conductivity and can quickly transmit current” [0056] and may allow for quick transmission of the stimulation. This improvement is considered to be applying a known technique (using carbon nanotube’s good conductivity) to a known device (an electrical interface with the human body) for improvement to yield predictable results (achieve a high conductivity interface for current delivery).
Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki (JP-2017108758-A) in view of Springer (US-5527357-A) and Jiang (US-20150282534-A1) as applied to claim 1 above, and further in view of Kim (US-20170251789-A1).
Regarding claim 3, Hiroaki in view of Springer and Jiang teaches a beauty instrument with mask substantially as claimed in claim 1. Further, Hiroaki teaches a beauty instrument mask wherein the second flexible layer is directly attached in the user's face [0032] (biological membrane 13 is in contact with the skin of the face mask device), the second flexible layer is a porous structure [0035-0036] (Biocompatible membrane can be a porous material).
Hiroaki does not teach a beauty instrument with mask wherein the porous structure has a plurality of micropores.

It would be obvious to one of ordinary skill in the art at the time of filing to have combined the teaching of a face stimulating mask of Hiroaki in view of Jiang with the micropore structure of Kim because the micropore structure will make “the cosmetic layer so that the cosmetic layer is slowly dissolved and absorbed by the skin” [0030]. Further, this improvement is considered to be applying a known technique (modifying a porous material to make use of micropores) to a known device (a facial skin treatment sheet) for improvement to yield predictable results (to allow a liquid to move out of the porous skin facing layer).
Regarding claim 4, Hiroaki in view of Springer and Jiang further in view of Kim teaches a beauty instrument with mask substantially as claimed in claim 3. Further Hiroaki teaches a beauty instrument with mask wherein, before applying the flexible mask on the user's face, the flexible mask is infiltrated with a liquid [0036] (biocompatible membrane may contain a skin permeable compound within the porous body, the compound penetrates into the skin). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        14 July 2021